Citation Nr: 0513992	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-03 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an effective date earlier than April 22, 
2002 for entitlement to service connection for left scaphoid 
fracture, status post open reduction internal fixation.

2.  Entitlement to an effective date earlier than April 22, 
2002 for entitlement to service connection for left wrist 
disability, status post open reduction and internal fixation.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1997 to July 
2000.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).


FINDINGS OF FACT

1.  A claim for service connection for a left wrist 
disability was received on April 22, 2002.

2.  In a February 2003 decision, the RO granted service 
connection for left scaphoid fracture, status post open 
reduction internal fixation; and left wrist disability, 
status post open reduction and internal fixation, assigning 
an effective date of April 22, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 22, 
2002 for the grant of service connection for left scaphoid 
fracture, status post open reduction internal fixation, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2004).

2.  The criteria for an effective date earlier than April 22, 
2002 for the grant of service connection for left wrist 
disability, status post open reduction and internal fixation 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an earlier effective date for the grant of 
service connection for left scaphoid fracture, status post 
open reduction internal fixation; and left wrist disability, 
status post open reduction and internal fixation.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.

The Veterans Claims Assistance Act 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In this case, the outcome hinges on the application of the 
law to evidence which is already in the file.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary.  VA has 
no further duty, therefore, to notify the veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the effective date claim before the Board at 
this time.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

In any event, the veteran did in fact receive complete VCAA 
notice in the form of a four page letter from the RO dated 
October 24, 2002.  In particular, the veteran was instructed 
to inform the RO of any information which was pertinent to 
his claim, thus satisfying the requirement in 38 C.F.R. 
§ 3.159(b)(1) that the veteran "give us everything you've 
got".  See Pelegrini v. Principi, 17 Vet. App. 412 (2004). 

In accordance with VAOPGCPREC 8-2003, the notice provisions 
of VCAA are not applicable as to the claims for an earlier 
effective date.  That is, because the veteran was provided 
with adequate VCAA notice in October 2002 in regard to his 
initial service connection claim, VA is not required to 
provide additional notice with respect to the subsequent 
"downstream" claim for an increased rating.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2004).  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran chose to have his rating decision 
reviewed by a Decision Review Officer (DRO), which was 
completed in December 2003.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; he indicated in his January 
2004 substantive appeal that he did not want a Board hearing, 
and he has not requested a hearing before the RO.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2004).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Factual background

As noted above, the veteran served on active duty from July 
1997 to July 2000.

There is no communication from the veteran to VA in the file 
until April 22, 2002, when the veteran filed a claim for 
entitlement to service connection for a left wrist 
disability.  In a February 2003 rating decision, the RO 
granted service connection for left scaphoid fracture, status 
post open reduction internal fixation; and left wrist, status 
post open reduction and internal fixation, assigning an 
effective date of April 22, 2002.  The veteran disagreed 
with, and subsequently perfected an appeal as to, the 
effective date for the award of service connection.

Analysis

As has been discussed in the law and regulations section 
above, the assignment of an effective dates for service 
connection is in essence governed by the date of filing with 
VA of a claim therefor.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  
The Board's inquiry thus is limited by operation of law to 
whether a claim for entitlement to service connection for a 
left wrist disability was filed after the veteran left 
military service, July 22, 2000 and before the current 
effective date of the award in question, April 22, 2002.  If 
a claim was filed within one year after the veteran's 
separation from service, July 22, 2000, service connection 
could be granted as of July 23, 2000, the day immediately 
following separation.  
See 38 C.F.R. § 3.400(b). 

The veteran contends that he filed a claim for service 
connection for a left wrist disability in May 2000, during 
his transition period out of active service.  The veteran has 
contended that his claim from May 2000 must have been lost or 
misplaced.  

The Board has carefully reviewed the record and can identify 
no communication from the veteran which may be considered to 
be a claim of entitlement to service connection prior to the 
claim received on April 22, 2002.  See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  

Of record is a VA Form 21-521 (Veteran's Application for 
Compensation or Pension) and a VA Form 21-4138 (Statement in 
Support of Claim) both of which were signed by the veteran 
and dated May 5, 2000.  These forms, together or separately, 
clearly state a claim of entitlement to service connection 
for left wrist condition.  However, neither bears a date 
received stamp.  The Board has therefore reviewed the file to 
determine when those forms may have been received by VA, 
whether in May 2000, as the veteran appears to contend, or 
sometime later.    

Nothing in the veteran's claims folder indicates that his 
initial claim of entitlement to service connection was 
received in May 2000, or at any time prior to April 2002.  A 
careful review of the file indicates that the two VA forms 
dated in May 2000 appear to have been part of a packet of 
material which included the veteran's DD Form 214 and a VA 
Form 21-4142 (Authorization and Consent to release 
information to VA).  The latter form is signed by the veteran 
and dated May 25, 2002.  Both of these forms bear stamps 
indicating receipt by VA on July 10, 2002.  Of interest, both 
appear in the veteran's claims folder in very close proximity 
to the two forms dated in May 2000, one above and one below.

Also of record is a second VA Form 21-526 which was signed by 
the veteran and not dated.  That form bears a stamp 
indicating receipt by VA on April 22, 2002.  It is this form 
which is the basis for the currently assigned effective date.    

With respect to the contention of the veteran that he 
completed and filed a claim of entitlement to service 
connection coincident with he was released from service in 
2000 and that such claim was misplaced by VA, the presumption 
of administrative regularity comes into play.  "The 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), [quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926].  

While the Ashley case dealt with regularity and procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  The Court 
specifically held that a statement such as the veteran's, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  Therefore, the veteran's 
statement that he submitted a claim in May 2000 cannot rebut 
the presumption of regularity.  Neither does the veteran's 
statement in his January 2004 substantive appeal that his May 
2000 claim was "supposed to have [been] lost or misplaced"  

The veteran also argues in his January 2004 substantive 
appeal that the April 2002 claim was not filed until "after 
the date that my claim was approved."  The veteran is thus 
contending that there was of record an earlier claim (i.e. 
the May 2000 claim) which was of record and acted upon by the 
RO. 

The facts indicate otherwise.  The record shows that the RO's 
grant of service connection in February 2003 was after, and 
based upon, its receipt in April 2002 of the veteran's claim 
of entitlement to service connection.  No earlier service 
connection claim is of record.  Indeed, the February 2003 RO 
rating decision specifically stated:  "You filed an original 
disability claim that was received on April 22, 2002."  The 
Board finds the veteran's contention to be without merit.

In the absence of an earlier claim for service connection for 
a left wrist disability, entitlement to an effective date 
earlier than April 22, 2002 for the grant of service 
connection for left scaphoid fracture, status post open 
reduction internal fixation; and left wrist disability, 
status post open reduction and internal fixation is precluded 
as a matter of law.  See 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. 
§ 3.400 (2004).

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for entitlement to an effective date 
prior to April 22, 2002 for the grant of service connection 
for left scaphoid fracture, status post open reduction 
internal fixation; and left wrist disability status post open 
reduction and internal fixation.  The benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to an effective date earlier than April 22, 2002 
for the grant of service connection for left scaphoid 
fracture, status post open reduction internal fixation is 
denied.

Entitlement to an effective date earlier than April 22, 2002 
for the grant of service connection for left wrist 
disability, status post open reduction and internal fixation 
is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


